Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al., (US 9,239,668).
As per claim 1, Zhang teaches an appliance comprising a sensor input unit that inputs a plurality of control commands to control operations of the appliance, and  5wherein the appliance estimates a user based on a control command type that is a type of the control command, and an operation feature amount when the control command is input to the sensor input unit by the user.  Zhang teaches a user of a computing device that executes web application initialization 300. For example, a parent may desire to use the same touchscreen device that a child uses. According to various embodiments, while the child is logged in to the touchscreen device, UI process 114 and render process 116 may display an application layout that is based on an accumulation of characteristics data that is particular to the child. For example, the child may be left-handed, have small fingers, and type relatively slowly without using a lot of pressure to interact with various UI elements, dialog buttons and/or checkboxes. However, when a parent or other person having different user habits logs in to the same computing device, UI process 114 and render process 116 may launch a web application with a new layout according to characteristics data collected from user habits of the parent/adult. This may provide a more personalized user experience. For example, if the parent has a larger finger area, render process 116 may generate UI elements having a larger area, enable the UI elements to be responsive to quicker tactile or touch events, and may orient user elements to one side of a display of the computing device based on a dominant hand of the parent, such as right-handedness. Advantageously, UI process 114 and render process 116 may be executed on a number of computing devices 102 and 104, so that user habits can be collected from more than one device and accumulated and analyzed at remote computing host 106 for later download and use. Therein, based on the type of user and the way the user interacts with the touch buttons the appliance will react accordingly. (Figs. 1-5, col. 6, lines 37-col. 10)

10As per claim 2, Zhang teaches wherein the sensor input unit comprises a touch panel. Zhang teaches that the sensor input is part of a touchscreen from a tablet or touch laptop or touch mouse. (Figs. 1-5, col. 6, lines 37-col. 10)
  
As per claim 3, Zhang teaches wherein the touch panel comprises a touch panel of an 15electrostatic capacitance type, and wherein the appliance generates the operation feature amount by a Fast Fourier Transformation of a time-dependent change of an electrostatic capacitance value corresponding to a pressure on the touch panel.  (Figs. 1-5, col. 6, lines 37-col. 10)
As per claim 4, Zhang teaches wherein the operation feature amount includes an analysis pattern of a time- 36dependent change of an electrostatic capacitance value corresponding to a pressure on the touch panel by a Fast Fourier Transformation.  (Figs. 1-5, col. 6, lines 37-col. 10)

5As per claim 5, Zhang teaches wherein the operation feature amount includes an electrostatic capacitance value of the user to ground. (Figs. 1-5, col. 6, lines 37-col. 10)
As per claim 12, Zhang teaches wherein the appliance estimates the user using an information table that is 20generated based on the control command type and the operation feature amount input from the first sensor input unit.  (Figs. 1-5, col. 6, lines 37-col. 10)

As per claim 13, Zhang teaches wherein the information table is generated in consideration of weighting by machine-learning.  (Figs. 1-5, col. 6, lines 37-col. 10)

5
Allowable Subject Matter
Claims 6-11 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Specifically, claims 6 and 14 teach “… 10wherein the sensor input unit comprises a first sensor input unit, wherein the appliance further comprises a second sensor input unit that collects a behavior feature amount of the user from a time earlier than the first sensor input unit starts to 15operate, and wherein the appliance estimates the user based on the control command type and the operation feature amount from the first sensor input unit and the behavior feature amount collected from the second sensor input unit.”

Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application. When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited 

/TAMMARA R PEYTON/Primary Examiner, Art Unit 2184                                                                                                                                                                                                        September 20, 2021